

Amendment No. 1 to Employment Agreement


This Amendment No. 1 (this “Amendment”) to that certain Employment Agreement by
and between E*TRADE Financial Corporation (the “Company”) and Michael J. Curcio
(“Executive”), dated as of February 14, 2017 (the “Employment Agreement”) is
made and entered into by and between the Company and Executive, effective as of
March 7, 2019. Any capitalized term that is used but not otherwise defined in
this Amendment shall have the meaning set forth in the Employment Agreement.


In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:


1.Section 1 of the Employment Agreement is hereby amended by replacing “Chief
Brokerage Officer” with “EVP, Institutional and Vice Chairman of the Executive
Committee”.


2.Section 7(b) of the Employment Agreement is hereby amended by inserting the
following clause (iii) immediately after clause (ii) of Section 7(b):


(iii)    In the event that the Executive receives any of the Total Payments
prior to a Change in Control, then the calculation of the amount of Total
Payments that shall be reduced shall be made as provided in Section 7(b)(ii)
however, such reductions will be first offset against any Total Payments not yet
made at the time of the Change in Control. If Executive does not have sufficient
Total Payments remaining unpaid at the time of the Change in Control which may
be reduced as required by Section 7(b)(i), then the Executive agrees to repay to
the Company in cash the amount by which his Total Payments should have been
reduced under Section 7(b)(i).


3.Except as expressly set forth in this Amendment, the Employment Agreement
shall remain in full force and effect in accordance with the terms and
conditions thereof as in effect immediately prior to the date hereof.


4.This Amendment may be signed in counterparts, each of which shall be deemed an
original and which together shall constitute one instrument.


[Signature Page Follows]





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.




E*TRADE FINANCIAL CORPORATION




/s/ Karl A. Roessner
By:
Karl A. Roessner
 
Chief Executive Officer







/s/ Michael J. Curcio
Michael J. Curcio
 
 









































































